
	
		II
		111th CONGRESS
		2d Session
		S. 3715
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Ms. Stabenow (for
			 herself, Ms. Cantwell,
			 Mrs. McCaskill, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify
		  certain tax incentives for alternative vehicles, to establish a battery
		  insurance program within the Department of Energy, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Charging America Forward
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension and modification of new qualified hybrid
				motor vehicle credit.
					Sec. 3. Extension of alternative fuel vehicle refueling
				property credit.
					Sec. 4. Transferability of credit for new qualified plug-in
				electric drive motor vehicles.
					Sec. 5. Recovery period for depreciation of smart meters and
				smart grid systems.
					Sec. 6. Energy investment credits for certain used energy
				storage property.
					Sec. 7. Nonbusiness energy property credit for certain
				residential energy storage property.
				
			2.Extension and
			 modification of new qualified hybrid motor vehicle credit
			(a)ExtensionParagraph
			 (3) of section 30B(k) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2009 and inserting December 31,
			 2014.
			(b)Qualified
			 incremental hybrid costClause (iii) of section 30B(d)(2)(B) of
			 the Internal Revenue Code of 1986 is amended by striking does not
			 exceed— and all that follows and inserting the following: “does not
			 exceed—
				
					(I)$15,000, if such
				vehicle has a gross vehicle weight rating of not more than 14,000
				pounds;
					(II)$30,000, if such
				vehicle has a gross vehicle weight rating of more than 14,000 pounds but not
				more than 26,000 pounds;
					(III)$60,000, if
				such vehicle has a gross vehicle weight rating of more than 26,000 pounds but
				not more than 33,000 pounds; and
					(IV)$100,000, if
				such vehicle has a gross vehicle weight rating more than 33,000
				pounds.
					.
			(c)Applicable
			 percentage for heavy trucks achieving 20 percent increase in city fuel
			 economyClause (ii) of section 30B(d)(2)(B) of the Internal
			 Revenue Code of 1986 is amended by redesignating subclauses (I), (II), and
			 (III) as subclauses (II), (III), and (IV), respectively, and by inserting
			 before subclause (II) (as so redesignated) the following new subclause:
				
					(I)10 percent in the
				case of a vehicle to which clause (iii)(IV) applies if such vehicle achieves an
				increase in city fuel economy relative to a comparable vehicle of at least 20
				percent but less than 30
				percent.
					.
			(d)Dollar
			 limitationSubparagraph (B) of section 30B(d)(2) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 clause:
				
					(vi)LimitationThe
				amount allowed as a credit under subsection (a)(3) with respect to a vehicle by
				reason of clause (i) of this subparagraph shall not exceed
				$24,000.
					.
			(e)Heavy electric
			 vehiclesParagraph (3) of section 30B(d) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraphs (B), (C), and (D) as
			 subparagraphs (C), (D), and (E), respectively, and by inserting after
			 subparagraph (A) the following new subparagraphs:
				
					(B)Heavy electric
				vehiclesIn the case of a vehicle with a gross vehicle weight
				rating of not less than 8,500 pounds, the term new qualified hybrid motor
				vehicle includes a motor vehicle—
						(i)which draws
				propulsion energy exclusively from a rechargeable energy storage system;
				and
						(ii)which meets the
				requirements of clauses (iii), (v), (vi), and (vii) of subparagraph
				(A).
						.
			(f)Credits may be
			 transferredSubsection (d) of section 30B of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Transferability
				of credit
						(A)In
				generalA taxpayer who places in service any vehicle may transfer
				the credit allowed under this subsection with respect to such vehicle through
				an assignment to the seller of such vehicle. Such transfer may be revoked only
				with the consent of the Secretary.
						(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
						.
			(g)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after December 31, 2009.
			3.Extension of
			 alternative fuel vehicle refueling property credit
			(a)In
			 generalSubsection (g) of section 30C of the Internal Revenue
			 Code of 1986 is amended by striking placed in service— and all
			 that follows and inserting placed in service after December 31,
			 2014.
			(b)Increased
			 credit
				(1)Credit
			 percentageSubsection (a) of section 30C of the Internal Revenue
			 Code of 1986 is amended by striking 30 percent and inserting
			 50 percent.
				(2)Dollar
			 limitationsSubsection (b) of section 30C of such Code is
			 amended—
					(A)by striking
			 $30,000 in paragraph (1) and inserting
			 $50,000,
					(B)by striking
			 depreciation, and in paragraph (1) and inserting
			 depreciation which is not described in paragraph (2),,
					(C)by redesignating
			 paragraph (2) as paragraph (3),
					(D)by inserting
			 after paragraph (1) the following new paragraph:
						
							(2)the greater
				of—
								(A)$50,000,
				or
								(B)$10,000 for each
				single charging device designed to recharge a motor vehicle propelled by
				electricity,
								in the
				case of any property relating to electricity,
				and,
				and
					(E)by striking
			 $1,000 in paragraph (3), as redesignated by subparagraph (C),
			 and inserting $2,000.
					(3)Conforming
			 amendmentSubparagraph (A) of section 30C(e)(6) of such Code is
			 amended by inserting and which is placed in service before the date of
			 the enactment of paragraph (7) after hydrogen.
				(c)Treatment of
			 personal credit
				(1)In
			 generalParagraph (2) of section 30C(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(2)Personal credit
							(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
								(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 25D and
				30D) and section 27 for the taxable
				year.
								.
				(2)Conforming
			 amendmentClause (ii) of section 30D(c)(2)(B) is amended by
			 striking section 25D and inserting sections 25D and
			 30C.
				(d)Treatment of
			 property used by tax-Exempt entityParagraph (2) of section
			 30C(e) of the Internal Revenue Code of 1986 is amended by striking the last
			 sentence.
			(e)Joint ownership
			 of electric vehicle recharging propertySubsection (e) of section
			 30C of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
				
					(7)Joint ownership
				of electric vehicle recharging property
						(A)In
				generalAny property relating to electricity shall not fail to be
				treated as qualified alternative fuel vehicle refueling property solely because
				such property is placed in service with respect to 2 or more dwelling
				units.
						(B)Limits applied
				separatelyIn the case of any qualified alternative fuel vehicle
				refueling property relating to electricity which is placed in service with
				respect to 2 or more dwelling units, this section (other than this
				subparagraph) shall be applied separately with respect to the portion of such
				property attributable to each such dwelling
				unit.
						.
			(f)Definition of
			 alternative fuel vehicle refueling property in the case of electricity
				(1)In
			 generalSubparagraph (B) of section 179A(d)(3) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(B)for the
				recharging of motor vehicles propelled by electricity, including electrical
				panel upgrades, wiring, conduit, trenching, pedestals, and related
				equipment.
						.
				(2)Building
			 componentsSubsection (d) of section 179A of such Code is amended
			 by inserting , except for property described in paragraph
			 (3)(B), after not including a building and.
				(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Transferability
			 of credit for new qualified plug-in electric drive motor vehicles
			(a)In
			 generalSubsection (c) of section 30D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(3)Refundable
				personal credit
						(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1) and without regard to paragraph (2)(B)) shall be treated as a credit
				allowable under subpart C for such taxable year (and not allowed under
				subsection (a)), and paragraph (2) shall not apply to such credit.
						(B)Refundable
				credit may be transferred
							(i)In
				generalA taxpayer may, in connection with the purchase of a new
				qualified plug-in electric drive motor vehicle, transfer any refundable credit
				described in subparagraph (A)—
								(I)to any person who
				is in the trade or business of selling new qualified plug-in electric drive
				motor vehicles and who sold such vehicle to the taxpayer, or
								(II)to any person
				who is in the trade or business of financing the sales of new qualified plug-in
				electric drive motor vehicles and who financed the taxpayer's purchase of such
				vehicle.
								(ii)DisclosureA
				taxpayer may transfer a refundable credit described in subparagraph (A) to a
				person described in clause (i)(I) only if such person clearly discloses to such
				taxpayer, through the use of a window sticker attached to the new qualified
				plug-in electric drive motor vehicle—
								(I)the amount of the
				refundable credit described in subparagraph (A) with respect to such vehicle,
				and
								(II)a notification
				that the taxpayer will not be eligible for any credit under any other section
				of this title with respect to such vehicle unless the taxpayer elects not to
				have this section apply with respect to such vehicle.
								(iii)CertificationA
				transferee of a refundable credit described in subparagraph (A) may not claim
				such credit unless such claim is accompanied by a certification to the
				Secretary that the transferee reduced the price the taxpayer paid or the
				balance due to the financier, whichever is applicable, for the new qualified
				plug-in electric drive motor vehicle by the entire amount of such refundable
				credit.
							(iv)Consent
				required for revocationAny transfer under clause (i) may be
				revoked only with the consent of the Secretary.
							(v)RegulationsThe
				Secretary may prescribe such regulations as necessary—
								(I)to ensure that
				any refundable credit described in clause (i) is claimed once and not
				retransferred by a transferee, and
								(II)to provide a
				mechanism by which the transferee may claim and receive the credit within 3
				months of the sale of the new qualified plug-in electric drive motor
				vehicle.
								.
			(b)Display of
			 credit informationSection 32908(b)(1) of title 49, United States
			 Code, is amended—
				(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), and
				(2)by inserting
			 after subparagraph (D) the following new subparagraph:
					
						(E)the amount of the
				new qualified plug-in electric drive motor vehicle credit allowable with
				respect to the sale of the automobile under section 30D of the Internal Revenue
				Code of 1986 (26 U.S.C.
				30D).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Recovery period
			 for depreciation of smart meters and smart grid systems
			(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (vi), by striking the period at the end of clause (vii) and inserting
			 , and, and by adding at the end the following new
			 clauses:
				
					(viii)any qualified
				smart electric meter, and
					(ix)any qualified
				smart electric grid
				system.
					.
			(b)Conforming
			 amendmentsSubparagraph (D) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by inserting and at the end of
			 clause (i), by striking the comma at the end of clause (ii) and inserting a
			 period, and by striking clauses (iii) and (iv).
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			6.Energy
			 investment credits for certain used energy storage property
			(a)50 percent
			 credit allowedSubparagraph (A) of section 48(a)(2) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 clause (ii) as clause (iii),
				(2)by inserting
			 or (ii) after clause (i) in clause (iii), as so
			 redesignated, and
				(3)by inserting
			 after clause (i) the following new clause:
					
						(ii)50 percent in
				the case of qualified used energy storage property which is not described in
				subsection (c)(5)(B),
				and
						.
				(b)30 percent
			 credit for certain energy storage property used for onsite
			 storageClause (i) of section 48(a)(2)(A) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 and at the end of subclause (III), and
				(2)by adding at the
			 end the following new subclause:
					
						(V)qualified used
				energy storage property described in subsection
				(c)(5)(B),
						.
				(c)Qualified used
			 energy storage propertySubsection (c) of section 48 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Qualified used
				energy storage propertyThe term qualified used energy
				storage property means pre-owned advanced large format automotive
				propulsion battery cells previously used in a qualified plug-in electric drive
				motor vehicle (as defined in section 30D(d)) which are reconditioned
				into—
						(A)property—
							(i)which is designed
				to receive electrical energy, to store such energy, to convert such energy to
				electricity, and to deliver such electricity for support to the transmission or
				distribution grid or for sale to unrelated parties,
							(ii)which has the
				ability to store in the aggregate not less than 50 kilowatt hours of
				energy,
							(iii)which has the
				ability to attain a peak power output of 20 kilowatts, or
							(B)property—
							(i)which—
								(I)is primarily
				designed and used to receive and store intermittent renewable energy generated
				on-site and to deliver such energy for primarily on-site consumption, or
								(II)provides
				supplemental energy to reduce peak energy requirements on-site,
								(ii)which has the
				ability to store the energy equivalent of not less than 20 kilowatt hours of
				energy, and
							(iii)which has the
				ability to maintain an output of the energy equivalent of not less than 5
				kilowatt hours of electricity for a period of not less than 4 hours.
							Such
				term may include property described in subparagraph (B) which is used to charge
				plug-in or hybrid electric vehicles if such vehicles are equipped with smart
				grid services which control time-of-day charging and discharging of such
				vehicles, but shall not include any property for which any other credit is
				allowed under this
				chapter..
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			7.Nonbusiness
			 energy property credit for certain residential energy storage property
			(a)Credit
			 allowed
				(1)In
			 generalSubsection (a) of section 25C of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 and at the end of paragraph (1),
					(B)by striking
			 expenditures paid or incurred and all that follows in paragraph
			 (2) and inserting expenditures, other than expenditures for qualified
			 used energy storage property described in subsection (d)(7), paid or incurred
			 by the taxpayer during such taxable year, and, and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)50 percent of the
				amount of the residential energy property expenditures for qualified used
				energy storage property described in subsection (d)(7) paid or incurred by the
				taxpayer during such taxable
				year.
							.
					(2)Qualified
			 energy propertySubparagraph (A) of section 25C(d)(2) of such
			 Code is amended—
					(A)by striking
			 or at the end of clause (ii),
					(B)by striking the
			 period at the end of clause (iii) and inserting , or, and
					(C)by adding at the
			 end the following new clause:
						
							(iv)qualified used
				energy storage
				property.
							.
					(b)Property
			 describedSubsection (d) of section 25C of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)Qualified used
				energy storage propertyThe term qualified used energy
				storage property means property which is comprised of reconditioned
				pre-owned advanced large format automotive propulsion battery cells previously
				used in a qualified plug-in electric drive motor vehicle (as defined in section
				30D(d)) and which—
						(A)is primarily
				designed and used to receive and store intermittent renewable energy generated
				on-site and to deliver such energy for primarily on-site consumption,
						(B)provides
				supplemental energy to reduce peak energy requirements on-site, or
						(C)provides
				propulsion power for non-highway mobile applications for neighborhood or
				interior use.
						Such term
				may include property described in subparagraph (B) which is used to charge
				plug-in or hybrid electric vehicles if such vehicles are equipped with smart
				grid services which control time-of-day charging and discharging of such
				vehicles, but shall not include any property for which any other credit is
				allowed under this
				chapter..
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
